Case 1:21-cv-00016-MJT Document 1-3 Filed 01/15/21 Page 1 of 8 PageID #: 8




                                EXHIBIT B
Case 1:21-cv-00016-MJT Document 1-3 Filed 01/15/21 Page 2 of 8 PageID #: 9




                                EXHIBIT B
Case 1:21-cv-00016-MJT Document 1-3 Filed 01/15/21 Page 3 of 8 PageID #: 10




                                EXHIBIT B
Case 1:21-cv-00016-MJT Document 1-3 Filed 01/15/21 Page 4 of 8 PageID #: 11




                                EXHIBIT B
Case 1:21-cv-00016-MJT Document 1-3 Filed 01/15/21 Page 5 of 8 PageID #: 12




                                EXHIBIT B
Case 1:21-cv-00016-MJT Document 1-3 Filed 01/15/21 Page 6 of 8 PageID #: 13




                                EXHIBIT B
Case 1:21-cv-00016-MJT Document 1-3 Filed 01/15/21 Page 7 of 8 PageID #: 14




                                EXHIBIT B
Case 1:21-cv-00016-MJT Document 1-3 Filed 01/15/21 Page 8 of 8 PageID #: 15




                                EXHIBIT B
